DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
The Amendment, filed 12/15/2020, has been received and made of record.  In response to the most recent Office Action, dated 09/17/2020, claims 19 and 20 have been newly added.

Response to Arguments
Applicant’s arguments, regarding newly added claims 19 and 20 filed 12/15/2020 have been fully considered and are persuasive.  The previous rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Chien-hung Yu (Reg. no. 74,923) on 02/18/2021.
The application has been amended as follows:
Claim 1: A source driver, comprising: a high voltage circuit; a low voltage circuit, coupled to the high voltage circuit, wherein the high voltage circuit and low voltage circuit are configured to drive a display panel; and a sensing circuit, coupled to the low voltage circuit, and configured to sense the display panel during an analog-to-digital operating period, wherein at least one of the high voltage circuit and the low voltage circuit is disabled during at least part of the analog-to-digital operating ; and wherein the source driver masks at least one of a first toggle signal having a low voltage level for enabling the low voltage circuit and a second toggle signal having a high voltage level for enabling the high voltage circuit to disable the at least one of the high voltage circuit and the low voltage circuit.

Claim 10: An operating method of a source driver, comprising: toggling a low voltage circuit and a high voltage circuit to drive a display panel; operating a sensing circuit to sense the display panel during an analog-to-digital operating period; and disabling at least one of the low voltage circuit and the high voltage circuit during at least part of the analog-to-digital operating period; and  masking at least one of a first toggle signal having a low voltage level for enabling the low voltage circuit and a second toggle signal having a high voltage level for enabling the high voltage circuit to disable the at least one of the high voltage circuit and the low voltage circuit.

Claim 19: Canceled.

Claim 20: Canceled.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 10: None of cited references, on record, alone or in combination provides the motivation to teach or suggest, “a source driver, comprising: a high voltage circuit; a low voltage circuit, coupled to the high voltage circuit, wherein the high voltage circuit and low voltage circuit are configured to drive a display panel; and a sensing circuit, coupled to the low voltage circuit, and configured to sense the display panel during an analog-to-digital operating period, wherein at least one of the high voltage circuit and the low voltage circuit is disabled during at least part of the analog-to-digital operating period; and wherein the source driver masks at least one of a first toggle signal having a low voltage level for enabling the low voltage circuit and a second toggle signal having a high voltage level for enabling the high voltage circuit to disable the at least one of the high voltage circuit and the low voltage circuit”.

Claims 2-9 and 11-18 are allowed because of their dependency on the allowed base claim respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMIT CHATLY/Primary Examiner, Art Unit 2622